Petition for rehearing denied May 16, 1944                        ON PETITION FOR REHEARING                             (148 P.2d 801)
10. On petition for rehearing it is urged, among other things, that the court erred in failing to sustain the demurrer to the complaint as against the defendant The Sanctuary of Our Sorrowful Mother, for the reason that an eleemosynary institution cannot be held responsible for the alleged fraud. A simple answer to this contention is that it does not appear from the complaint that said defendant is an eleemosynary institution. That is a matter of defense and cannot be considered on demurrer to the complaint.
The other grounds specified in the petition for rehearing merit no attention.
The petition for rehearing is denied. *Page 252